    Case 1:20-cv-00220-RJJ-SJB ECF No. 30 filed 10/09/20 PageID.274 Page 1 of 1




                                    UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF MICHIGAN
                                       SOUTHERN DIVISION

JOHN J. SAWAYA,

         Plaintiff,
                                                                                  File no: 1:20-CV-220
v.
                                                                                  HON. ROBERT J. JONKER

ADDIE BRISKE, et al.,

         Defendants.
                                /

                                ORDER APPROVING MAGISTRATE'S
                                 REPORT AND RECOMMENDATION

         The Court has reviewed the Report and Recommendation filed by the United States Magistrate Judge in this

action on September 8, 2020 (ECF No. 19). The Report and Recommendation, which recommends dismissal of

Plaintiff’s claims against Defendant Crompton based on failure to exhaust, was duly served on the parties. No

objections have been filed under 28 U.S.C. § 636(b)(1)(C).1

         ACCORDINGLY, IT IS ORDERED that the Report and Recommendation of the

Magistrate Judge (ECF No. 19) is approved and adopted as the opinion of the Court.

         IT IS FURTHER ORDERED that Defendant Crompton’s Motion for Summary

Judgment (EC No. 16) is GRANTED, and Plaintiff’s claims against Defendant Crompton are

dismissed without prejudice. Defendant Crompton is terminated from the case.



Dated:     October 9, 2020                             /s/ Robert J. Jonker
                                                      ROBERT J. JONKER
                                                      CHIEF UNITED STATES DISTRICT JUDGE
1

 Approximately one week after the Report and Recommendation issued, Plaintiff filed a proposed Sur-Reply (ECF No.
20) to Defendant Crompton’s Motion for Summary Judgment. The Proposed Sur-Reply neither mentions nor purports
to object to the Report and Recommendation. Even if construed as an objection, the objection would fail on the merits,
because it simply reiterates and expands Plaintiff’s earlier arguments and at no point addresses the failure to exhaust
based on which the Magistrate Judge recommends dismissal.
